Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 5/17/2014 for the application No.  16/826,026. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended on 5/17/2021 and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.

“determining, using the received information, a first subset of the set of applications, wherein each application in the first subset is associated with at least one session having a duration greater than a first threshold amount of time;  determining, using the received information, a second subset of the set of applications, wherein each application in the second subset is associated with at least two sessions having an aggregate duration greater than a second threshold amount of time, the second subset of the set of applications being exclusive of the first subset of the set of applications; determining a set of values corresponding to respective allocation amounts for the first and second subsets of the set of applications, the respective allocation amounts being based at least in part on  incentive;  and providing, to a respective account of each respective developer of each respective application in the first and second subsets of the set of applications, the respective allocation amounts for each respective application developed by each respective developer”
The “determining and allocating”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for determining incentives to application developers based on the usage of the applications. Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving information related to usage of a set of applications during a first period of time” and “providing…., an indication of the respective allocation amount for each respective application developed by the at least one of the developers.” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure: 
“fixed incentive pool”, from the instant disclosure,
“… An example goal of the subject technology is to provide an allocation to developers
from a fixed incentive pool ( e.g., a fixed amount of financial incentives or monetary value) on meaningful engagement with their applications over a period of time that is considered qualified usage activity…”, paragraph 14. 

“to an electronic device of at least one of the developers”. It is that is a tangential device. This device is not performing the method claimed.  The Examiner notes that applicant makes sure that the instant invention in an abstract idea because the method claimed does not have any structure to perform the method such as a  processor, a server, computer, etc. The above elements are recited in a generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
These elements are recited in a generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions or software “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“fixed incentive pool” and “receiving information…” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic software components. Software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
fixed incentive pool” and “receiving information…”,  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “receiving information related to usage of a set of applications during a first period of time” and “providing…., an indication of the respective allocation amount for each respective application developed by the at least one of the developers.”  These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“fixed incentive pool” and “receiving information…”,  are anything other than a generic software components, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐
Accordingly, a conclusion that the “fixed incentive pool” and “receiving information…”,  
limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“Processor”, from the instant disclosure, 
“The one or more processing unit(s) 712 can be a single processor or a multi-core processor in different implementations…”, paragraph 61 and Fig. 7. 

 “a memory device”, from the instant disclosure,
 
“The system memory 704 may store any of the instructions and data that one or more processing unit(s) 712 may need at runtime. In one or more implementations, the processes of the subject disclosure are stored in the system memory 704, the permanent storage device 702, and/or the ROM 710. From these various memory units, the one or more processing unit(s) 712 retrieves instructions to execute and data to process in order to execute the processes of one or more implementations…”, paragraph 63.

These elements  are like just  generic computer components. 
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
ineligible.
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
The claim provide additional limitations 
“…providing, to an account of a developer of at least one of the set of applications, an
allocation amount corresponding to the value of each unique user and the number of unique users corresponding to the at least one of the set of applications;” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure: 
“to an electronic device of at least one of the developers”. It is that is a tangential device. This device is not performing the method claimed.  
“via an application programming interface (API)”, this element is merely software. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. Software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Dependent claims 2-9, 11-18 and 20, the claims recite elements such as
The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -2, 4-11 and 13-20, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  No.  10713665 (Fan) in view of US PG. Pub. No.  20150352451 (Brenden) and in view of   US PG. Pub. No.  20060190322  (Oehlerking).
As to claims 1, 10 and 19, Fan discloses a method (Fig. 1 and associated disclosure) comprising:a)  receiving information related to usage of a set of applications during a first period of time
(Fan discloses usage of a game or level of engagement with a game, “…The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40.
Further, Fan discloses “…The online gaming community includes a diverse user base of players at different skill, experience and engagement levels. …”, 2:30-35,  “…Online game operators desire to keep users engaged and interested throughout the gaming experience. ..”, 2:28-30.
Fan teaches usage of a set of applications because Fan teaches user engagement, “…(18) As illustrated in the example embodiment of FIG. 1, games 1-4 may include associations with game assets. For example, game assets may include a game level, a first game_currency value (coins), a second game_currency value (cash), an experience points value and/or the like [Examiner considers all this levels of engagement]. According to one implementation, the metaGame platform, games 1-N or games otherwise external to the metaGame platform may include additional assets such as, for example, game score, badges, badge collections, game defined user_roles, level curve, temporally tiered levels, user_type, login records [Examiner interprets as usage of a set of applications], …, rewards, invitation permissions, avatars, rally points, diaries, footprints, trophies, ranking rulesets, competitions, engagement modes, user difficulty modes (e.g., novice, intermediate, expert), stars, medals, gems, pets, exploration quests and/or the like…”, 2:45-65);
b)  determining, using the received information, a first subset of the set of applications, wherein each application in the first subset is associated with at least one session 
(Fan discloses engagement levels with games,  [Examiner interprets as a … subset of the set of applications or games, “…The online gaming community includes a diverse user base of players at different skill, experience and engagement levels. ..”, 2:30-35.
“ FIG. 1 illustrates one example of an ORIP embodiment. As illustrated in FIG. 1, a user 102 may use an access device 104 to facilitate communication with metaGame 110 and/or game network 120. The metaGame may include associations with several games such as 101, 103, 105, and 107. As illustrated, in one implementation, each game may keep track of a user's coins, level, milestones and/or the like[Examiner interprets as usage of a set of applications or  game during a … period]. In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130 [Examiner interprets as the first subset is associated with at least one session. Tracking a user during the game is implicitly tracking the usage of an application ]”, 2:35-40.
“ In one implementation, the metaGame rewards store pricing model may be based on an amount of reward points earned at each level up and an unlock point. The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent [Examiner interprets as usage of a set of applications during a … period] and/or through pre-designated in game achievements….”, 5:35-40.
See also “In one embodiment, the metaGame network may further include competitions [ Examiner interprets as tracking the usage of an application ] and rewards. For example, the metaGame may present game play discoveries (e.g., find the special shovel) or accomplishments (help 4 friends in 2 games in a single session) [Examiner interprets as application in … subset is associated with at least one session]…”, 9:42-46. 
“In one embodiment, level curve adjustments will allow an average player to reach the ultimate level cap for a specific game around 9 months. The linearly increasing experience points gap allows users to level up and receive metaGame reward points at regular intervals. In one embodiment a level curve metrics such as defined in the table below may be used:…”, 12:17-35. 
“In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, column “Level” 20, 30…70  and column “Cumulative Days to Reach” 10, 30, 60…280 [Examiner interprets each individual level 20, 30…70  as first subset is associated … having a duration greater than a first threshold amount of time - table level 1 corresponding  cumulative days to reach 1 -]”
“…ORIP operations may obtain a player_type defined leveling time structure associated with … period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35
“…The ORIP may monitor user gameplay [Examiner interprets as tracking the usage of an application]associated with a metaGame account…”, 1:40-45.
“ In one such implementation, ORIP provides a mechanism for engaging users at a game network level by rewarding and recognizing gameplay behaviors and milestones on a real time basis across any number of unique games [gameplay [Examiner interprets as tracking the usage of an application], such as 101, 103, 105, and 107 that have been identified and included in the game network…”, 2:66-67 and 3:1-5);

    PNG
    media_image1.png
    970
    1373
    media_image1.png
    Greyscale

c)  determining, using the received information, a second subset of the set of applications
(Fan discloses level  of engagement with each specific game, “…In one embodiment, ORIP operations may include receiving a game-specific in-game action activity message 460…”, 7:30-31), wherein each application in the second subset is associated with…duration
(Fan discloses duration of the session “…the metaGame …store …each level up and an unlock point. … users .. unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent [duration]…”,  5:35-40. Further, Fan discloses ruleset associated to each level per game, “level curve ruleset”, 420 and 430 in Fig. 4 and threshold of user engagement by level “Threshold by level” Examiner interprets as wherein each application in the a subset is associated with …criteria], see at least Fig. 6A.
 “FIG. 1, games 1-4 may include associations with game assets. For example, game assets may include a game level, a first game_currency value (coins), a second game_currency value (cash), an experience points value and/or the like [levels]. … additional assets such as, for example, …, level curve, …tiered levels, .. ranking rulesets…”, 2:45-65.)
the second subset of the set of applications being exclusive of the first subset of the set of applications ( Fan teaches “threshold of level” per application. It is implicit one level  of engagement in a specific game  is exclusive of other level.
The Examiner notes that regarding to limitations b) and c), the Examiner interprets the limitations are directed to different subset or levels of engagement or usage of applications or games, each subset has different rules or constrains. Per MPEP 2111, giving the broadest reasonable interpretation (BRI), they are considered rules or regulations to classify data. They are descriptive material. The rules or regulations claimed have little patentable weight, the references are provided for the sake of compact prosecution);
d)  determining respective allocation amounts for the first and second subsets of the set of applications, the respective allocation amounts being based at least in part on incentive
(“In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, columns “Coins Awarded At Level Up” and  “Coins Awarded At Unlock” );

(Fan discloses “(15) The ORIP platform and components may include a network such as a online game network for a unique and advantageous gaming experience across a number of games. In one embodiment, the ORIP platform overlays a metaGame on an online game network, allowing the creation and tracking of a set of game metrics deriving, but separate from user game play in one or more online network games…”, 2:15-27.
“In one implementation, the metaGame network may place a daily cap on experience earned … per game raid, e.g. 100 points per game per day. In one embodiment, the network 250 may place velocity and/or rate limits on earning of experience points and reward points as well as velocity and/or rate limits on the spending of reward points…”, 6:6-11);

f) providing, to an electronic device (see access device 104, Fig. 1), an indication of the
respective allocation amount for each respective application [game] 
(Fan teaches reward per application or game, “…“In one implementation, the metaGame network may place a daily cap on experience earned … per game raid, e.g. 100 points per game per day…”, 6:6-11.
“…reward points earned at each level up…”, 5:36-36. “…creation and tracking of a set of game metrics deriving...”, 2:15-27);

In summary, Fan discloses a metagame platform, element 324 Fig. 3. See also Fig 1-2. Fan’s platform comprises multiple games, element 322 in Fig. 3. Each game created has a specific ruleset, element 420 and 450 in Fig. 4. Each game has assets such as level, level curve and tiered levels of engagement, 2:45-54. Fan’s platform also track/monitor and store user gameplay actions, element 580 in Fig. 5. Further, Fan elaborates in “Object databases can include a number of object collections that are
grouped and/or linked together by common attributes; they  may be related to other object collections by some common 60 attributes”,  24:56-60 and “information technology resources may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through a database program”, 14:23-25.
Fan does not expressly disclose
developer of each respective application
on fixed incentive pool
session having a duration greater than a first threshold amount of time
at least two sessions having an aggregate duration greater than a second threshold amount of time, 
electronic device of at least one of the developers
application developed by the at least one of the developers.

However, Fan teaches 
“session having a duration greater than a first threshold amount of time” and 

(Fan teaches duration of a game session, “..amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40 and usage or engagement of a game, “track/monitor/store user gameplay”, element 580 in Fig. 5. 
Fan teaches rewards earned at each level of engagement or use of a game or application or threshold of use,  “…reward points earned at each level up…”, 5:36-36. “…creation and tracking of a set of game metrics deriving...”, 2:15-27. 
Further, also Fan teaches data base manipulation of data [objects] that can be grouped, “Object databases can include a number of object collections that are grouped and/or linked together by common attributes; they  may be related to other object collections by some common 60 attributes”,  24:56-60 and “information technology resources may be used to collect data for … retrieval, analysis, and manipulation, which may be facilitated through a database program”, 14:23-25).

Therefore, from the teaching of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect data elements such as game duration or duration of engagement  per game or application,  ( “..amount of gameplay time spent … in game achievements…”, 5:35-40),
grouping level of engagement per game or usage of an application,  (tiered levels of engagement, 2:45-54) and  “…creation and tracking of a set  of game metrics deriving...”, 2:15-27, as taught by Fan in his system of relational database approach, (14:23-25)  in order to group those data elements stored in Fan’s 

Next, Brenden discloses 
application developed by the at least one of the developers
(“[0036] FIG. 17 is a flow diagram of a process for facilitating the development, market testing and commercial launch of programs executable on a mobile terminal or other device characterized by a display and user interface..”, paragraph 36.
0169] Method 1700 starts at step 1702 and proceeds to step 1704, where a set of rules, for use by game developers in developing games suitable for presentation to group display screens according to embodiments, are defined. In some embodiments the rules defined at step 1704 include a set of available instructions or touch screen input commands which can be received from the mobile terminals of active game participants and processed within a multiplayer game environment, the maximum latency associated with such steps as sending a command from an active player's terminal over a local wireless network, receiving the command at a game server, updating the game environment to reflect execution of the received instruction or command, and transmitting any haptic feedback from the game server 1700 at step 1704 include a minimum number of simultaneous active competitors which must be accommodated during a local multiplayer game instantiation, a minimum number of administrator roles, a limit on the amount of time needed to complete one “round” or level of a game, and a limit on the number of rounds or levels which can be played during an instantiation of a game”, paragraph 169.
See also, 
“...audience rating value …. during step 1506 includes, for example, a numeric score in the form of a number of “likes” or “thumbs up” awarded by members of a prior audience. Most relevant to an audience of a current pre-show might be the ratings or scores awarded by members of an audience who have already seen the same feature presentation or who have already participated in or watched one of the games scheduled for (or being currently projected to) the game panel of the preshow…”, paragraph 147);

electronic device of at least one of the developers
(“a developer creates games which process commands returned by mobile terminals 206”. It is inherent that the developer has a mobile terminal such as 206.
The Examiner notes that since the “electronic device” is not positively recited. It is considered not part of the method claim. It is descriptive material. The reference is provided for the sake of compact prosecution);



Further, Oehlerking discloses
on fixed incentive pool
(“… In accordance with one aspect of the invention, a sponsor or another establishes a pool of incentive funds to be used by one or more designated merchants to fund one or more incentive programs for a transaction (e.g., a sale or lease) related to a product. An amount of each incentive fund within the pool is allocated for a respective designated merchant. One or more eligible credit plans are designated, that are eligible for use in conjunction with a corresponding incentive fund. The discretionary distribution of each incentive fund is supported. For example, the designated merchant may distribute the incentive fund to one or more selected customers based on a customer loyalty program or other customer parameters,…”, paragraph 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oehlerking’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to distribute incentives in a fund or pool in order to promote transactions or sales paragraph 2).

As to claim 10, it comprises the same limitations than claim 1 , therefore is rejected in the same manner as claim 1 above. Further comprises:
a processor (Fig. 10 and associated disclosure of Fan); a memory device containing instructions, which when executed by the processor cause the processor (Fig. 10 element 1014 and associated disclosure of Fan).
via an application programming interface (API)
(“…via an application programming interface (API) Additionally, in one implementation, the rewards store 30 may be a platform offered to other services. For example, APis and customization features may be established and/or provided to allow for widespread use of the platform by other Internet sites and services” 5:30-35).
As to claim 19, it comprises the same limitations than claim 1 , therefore is rejected in the same manner as claim 1 above. Further comprises:
 determining a number of unique users corresponding to a first subset of a set of applications and a second subset of the set of applications(“In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130 [Examiner interprets as the first subset is associated with at least one session]”, 2:35-40.
“each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.
204 may include a points total, a coins total, a first game feed, a second game feed, and/or the like”, 5:48-50. And “… Total number of game-days played …”, 6:6-14).
via an application programming interface (API)
(“…via an application programming interface (API) Additionally, in one implementation, the rewards store 30 may be a platform offered to other services. For example, APis and customization features may be established and/or provided to allow for widespread use of the platform by other Internet sites and services” 5:30-35).
Fan does not expressly disclose number of unique users corresponding to a subset, but from Fan teaching of subsets “In the table 12:25-43., column “Level” 20, 30…70”  and tracking of users “each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.  It would have been obvious before the effective filing date of the claimed invention to incorporate number of users corresponding to each subset because it is part of the metrics in Fan’s system and the results would have been predictable (see Fan’s  functionality to support metrics , Fig. 5 and associated disclosure).
Fan does not expressly discloses but Oehlerking discloses
a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising:  determining a portion of a fixed incentive pool based on a number of weeks over a year
allocator 16 may be used to increase or decrease the amount allotted … based on data (e.g., fund management data) reported by the reporting agent 126 via the communications network 24. The reporting agent 126 may send a message to the fund manager if … depletes a fund, disburses incentives that exceed a threshold maximum over a certain period of time [Examiner interprets as based on a number of weeks over a year], or if the merchant reaches a user-definable target for disbursement of incentives to customers or for corresponding credit plans or for an allocated amount of the incentive fund.”, paragraph 44 of Oehlerking);
determining a value of each unique user based on the portion of the fixed incentive pool divided by the number of unique users
(Oehlerking discloses  “…discretionary distribution of each incentive fund is supported [Examiner interprets as a value of each unique user based on the portion of the fixed incentive]. For example, the designated merchant may distribute the incentive fund to one or more selected customers based on a customer loyalty program or other customer parameters,…”, see at least paragraph 3 and Fig. 2 element S106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oehlerking’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to distribute incentives in a fund or pool in order to promote transactions or sales (paragraph 2).
As to claims 2 and 11, Fan discloses

(Fan discloses “In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, column “Level” 20, 30…70  and column “Cumulative Days to Reach” 10, 30, 60…280).
As to claims 4, 5, 13 and 14, Fan discloses
wherein the first period of time comprises one week (“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);
wherein the fixed incentive pool corresponds to a period of time of a year
(“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);
, and determining the set of values corresponding to respective allocation amounts for the first and second subsets of the set of applications further comprises:a)  determining a portion of the fixed incentive pool based on a number of weeks over the year
(“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);

(“In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130 [Examiner interprets as the first subset is associated with at least one session]”, 2:35-40.
“each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.
“In one embodiment, the user status 204 may include a points total, a coins total, a first game feed, a second game feed, and/or the like”, 5:48-50. And “… Total number of game-days played …”, 6:6-14).
Fan does not expressly disclose number of unique users corresponding to a subset, but from Fan teaching of subsets “In the table 12:25-43., column “Level” 20, 30…70”  and tracking of users “each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.  It would have been obvious before the effective filing date of the claimed invention to incorporate number of users corresponding to each subset because it is part of the metrics in Fan’s system and the results would have been predictable (see Fan’s  functionality to support metrics , Fig. 5 and associated disclosure).
 Fan does not expressly discloses but Oehlerking discloses

(Oehlerking discloses  “…discretionary distribution of each incentive fund is supported [Examiner interprets as a value of each unique user based on the portion of the fixed incentive]. For example, the designated merchant may distribute the incentive fund to one or more selected customers based on a customer loyalty program or other customer parameters,…”, see at least paragraph 3 and Fig. 2 element S106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oehlerking’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to distribute incentives in a fund or pool in order to promote transactions or sales (paragraph 2).
As to claims 6, 7, 15 and 16, Fan discloses
wherein the indication is provided to the electronic device of the at least one of the developers via an application programming interface (API)
(“…via an application programming interface (API) Additionally, in one implementation, the rewards store 30 may be a platform offered to other services. For example, APis and customization features may be established and/or provided to allow for widespread use of the platform by other Internet sites and services” 5:30-35).

generating a report based on the respective allocation amounts for the first subset of the set of applications and the second subset of the set of applications
Examiner interprets as allocation amounts for the first subset of the set of applications],..”, 2:15-27);
wherein information related to usage of the set of applications during the first period of time corresponds to respective users
( “…The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40. See also 2:35-40 and 5:35-40).As to claims 8, 9, 17 and 18, Fan discloses
determining a state of each of the respective users, (Fan discloses “user_type”, 2:54-54 and “skill level of the user”, claim 1 of Fan);
Fan does not expressly disclose but Brenden discloses
the state indicating that each of the respective users is a subscriber, a trial user, or a churn user
(“[0100] Audience members who are the users of mobile terminals within Group II are not active participants [Examiner interprets as churn users] in the common instantiation of a multiplayer game. Instead, they have requested and been granted according to a different role, governed by a different set of rules…”, paragraph 100.
“… an embodiment, users who downloaded a full commercial version of a game [Examiner interprets as subscribers], as compared to a limited “trial” version [Examiner interprets as trial user], adapted for presentation in a preshow session, are invited to participate …”, paragraph 158);
wherein when the state indicates that a particular user is a churn user, usage of a particular application is disqualified for an allocation amount [Examiner interprets as criteria or rules]
(“[0100] Audience members who are the users of mobile terminals within Group II are not active participants [Examiner interprets as churn users] in the common instantiation of a multiplayer game. Instead, they have requested and been granted authorization to participate in the game according to a different role, governed by a different set of rules [Examiner interprets as criteria or rules- particular application is disqualified for an allocation amount]…”, paragraph 100).
electronic device of at least one of the developers
(“a developer creates games which process commands returned by mobile terminals 206”. It is inherent that the developer has a mobile terminal such as 206 );

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brenden’s teaching with the 

As to claim 20, Fan discloses
wherein the number of unique users correspond to users that are subscribers or users in a trial period that at least include usage activity of a particular application over at least a first period of time
( “…The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40. See also 2:35-40 and 5:35-40).Next Fan discloses type of users,  “user_type”, 2:54-54 and “skill level of the user”, claim 1 of Fan. Fan does not expressly disclose but Brenden discloses
the state indicating that each of the respective users is a subscriber, a trial user, or a churn user
(“[0100] Audience members who are the users of mobile terminals within Group II are not active participants [Examiner interprets as churn users] in the common instantiation of a multiplayer game. Instead, they have requested and been granted authorization to participate in the game according to a different role, governed by a different set of rules…”, paragraph 100.
who downloaded a full commercial version of a game [Examiner interprets as subscribers], as compared to a limited “trial” version [Examiner interprets as trial user], adapted for presentation in a preshow session, are invited to participate …”, paragraph 158);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brenden’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to associate 
store number or total  of unique users  in order to  get statistical information, metrics per user type or unique users and facilitate e-commerce (see Brenden paragraphs 66 and 67). 

Claims 3  and 12  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  No.  10713665 (Fan) in view of US PG. Pub. No.  20150352451
(Brenden)  in view of   US PG. Pub. No.  20060190322  (Oehlerking) in view of PG. Pub. No.  20060123389(Kolowa).

As to claims 3 and 12, Fan discloses
wherein the first subset of the set of applications includes a first application on a first type of device, a second application on a second type of device that differs from the first type of device, and the first application and second application 
(Fan discloses user type of peripheral device associated with the ORIP software which track game action,    “…User input devices 1011 often are a type of peripheral device 1012 (see below) and may include: card readers, dongles, finger print readers, gloves, graphics tablets, joysticks, keyboards, microphones, mouse (mice), remote controls, retina readers, touch screens (e.g., capacitive, resistive, etc.), trackballs, trackpads, sensors (e.g., accelerometers, ambient light, GPS, gyroscopes, proximity, etc.), styluses, and/or the like. Peripheral devices 1012 may be connected and/or communicate to I/O and/or other facilities of the like such as network interfaces, storage interfaces, directly to the interface bus, system bus, the CPU, and/or the like.Peripheral devices may be external, internal and/or part of the ORIP controller. Peripheral devices may include: antenna, audio devices (e.g., line-in, line-out, microphone input, speakers, etc.), cameras (e.g., still, video, webcam, etc.), dongles (e.g., for copy protection, ensuring secure transactions with a digital signature, and/or the like), external processors (for added capabilities; e.g., crypto devices 1028), force-feedback devices (e.g., vibrating motors), network interfaces, printers, scanners, storage devices, transceivers (e.g., cellular, GPS, etc.), video devices (e.g., goggles, monitors, etc.), video sources, visors, and/or the like. Peripheral devices often include types of input devices (e.g., cameras)….”, 18:37-60 and Fig. 10 element 1012. See also abstract.
Next, Fan discloses subset of applications “In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, column “Level” 20, 30…70 [Examiner interprets each individual level 20, 30…70  as  subset of applications] “ . further, Fan discloses games associated with a level “… As illustrated in the example embodiment of FIG. 1, games 1-4 may include associations with game assets. For example, game assets may include a game level, a first game_currency value (coins), a 
Fan teaches the ORIP software which track game action also has functionality for reporting, “…a daily report on top experience points and reward point gaining users, a daily report on experience and reward point economy inflows, outflows and balances, and/or the like…”, 6:1-5. “…creation and tracking of a set of game metrics deriving...”, 2:15-27);
Although, Fan discloses reporting functionality,  Fan does not expressly disclose but Kolowa discloses 
application corresponding to a same application of a particular developer
(Kolowa discloses that it is not novel at all to have association between an application and its  developer, see for example reporting in Fig. 22, column “File Name” [Examiner interprets Application or game] and column “Developer”. See also Fig. 3 elements 13C and 36[Examiner interprets Application or game]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kolowa’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to correlate . 
Response to Arguments
Applicant’s arguments of 5/17/2021 have been very carefully considered but are not persuasive.
Summary of interview in this case is attached.
Applicant argues (remarks 9-12)
Claim Rejections - 35 USC§ 103
Claims 1-2, 4-11, and 13-20 stand rejected under 35 USC§ 103 over U.S. Pat.
No. 10,713,665 ("Fan") in view of U.S. Pat. Pub. No. 2015/0352451 ("Brenden"), and further in
view of U.S. Pat. Pub. No. 2006/0190322 ("Oehlerking"). Claims 3 and 12 stand rejected under
35 USC§ 103 over Fan in view of Brenden in view of Oehlerking in view of U.S. Pat. Pub. No.
2006/0123389 ("Kolowa"). These rejections are respectfully traversed, and reconsideration and
withdrawal of these rejections are respectfully requested.
A. Independent claim 1
Independent claim 1 recites, in part, "determining respective allocation amounts for the
first and second subsets of the set of applications, the respective allocation amounts being based
at least in part on fixed incentive pool," "providing, to a respective account of each respective
developer of each respective application in the first and second subsets of the set of applications,
the respective allocation amount for each respective application developed by each respective
developer," and "providing, to an electronic device of at least one of the developers, an
indication of the respective allocation amount for each respective application developed by the at
least one of the developers." The proposed combination of the cited portions of the applied
references does not disclose or suggest at least these features of independent claim 1…
In response the Examiner asserts first of all, the rejection is based in a prima facie of obviousness with  evidence (see MPEP 2142).
Secondly, regarding to the allegation that the limitations  "determining respective allocation amounts for the first and second subsets of the set of applications, the respective allocation amounts being based at least in part on fixed incentive pool," "providing, to a respective account of each respective developer of each respective 
developer," and "providing, to an electronic device of at least one of the developers, an
indication of the respective allocation amount for each respective application developed by the at least one of the developers." All these limitations are taught by the combination of references in the prima facie.
Lastly, The Examiner notes that claiming an invention is not merely an exercise in semantics.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Applicant uses the phrase "d) determining respective allocation amounts for the first and second subsets of the set of applications, the respective allocation amounts being based at least in part on fixed incentive pool” in claim 1, Fan presents a platform which tracks or monitors usage or engagement of the applications or games (“amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40. Next, Fan discloses “-engagement levels with games,  [Examiner interprets as a … subset of the set of applications or games ], (“ The online gaming community includes a diverse user base of players at different skill, experience and engagement levels. ..”, 2:30-35). Fan presents allocation amount of incentive per level on each game associated with the use or engagement with the game, (2:15-27 and 5:36-36).

"e) providing, to a respective account of each respective developer of each respective application in the first and second subsets of the set of applications, the respective allocation amount for each respective application developed by each respective
developer," and "f) providing, to an electronic device of at least one of the developers, an indication of the respective allocation amount for each respective application developed by the at least one of the developers." In claim 1. Fan presents that his gaming platform which tracks or monitors usage or engagement of the applications or games (5:35-40 and Fig. 1),  has metrics which records levels or subsets of engagement or use with each application or game (FIG. 6B, 12:25-43 and 2:15-27).
Also, Fan presents a system with robust data base manipulation of data [objects] which can be used to group data in subsets with any criteria, (“Object databases can include a number of object collections that are grouped and/or linked together by common attributes”,  24:56-60) and (“information technology resources may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through a database program”, 14:23-25).
Brenden presents a system for facilitating the development of software or applications or games , (paragraph 169).
Oehlerking presents the very well known concept of fixed incentive pool (paragraphs 2- 3).
The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for 
Also, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Applicant argues (remarks 7-9)
Claim Rejections - 35 USC§ 101 
Claims 1-20 stand rejected under 3 5 USC § 101 as allegedly being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. However, the Office Action does not establish a prima facie rejection under 35 USC § 101 of any of claims 1-20. 
In this regard, per the MPEP, "[t]he evaluation of whether the claimed invention qualifies as patent-eligible subject matter should be made on a claim-by-claim basis, because claims do not automatically rise or fall with similar claims in an application." MPEP, § 2106.07. In support of the 35 USC§ 101 rejections of claims 1-20, the Office Action merely addresses some of the features of independent claims 1 and 10 and generally addresses all of the dependent claims in aggregate. However, the Office Action does not specifically address any of the features of independent claim 19 (which differ from independent claims 1 and 10), or of any of the dependent claims. 
This failure to address the features of the other independent claims, and of the dependent claims, is improper under the MPEP which requires for step 2B that the rejection "identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the judicial exception; and explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more." MPEP, § 2106.07. The Office Action does not specifically point to any…

In response the Examiner  asserts that the amended claims has been reviewed in view of last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG). It callsl the attention of the Examiner, the high level of generality claimed and the conventional technology claimed. The amended claims,  when construed, as broadly as reasonable, none of the limitations considered as an ordered combination, taken as a whole, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional technology. 
Next,  applicant amended adding tangential elements such as “to an electronic device of at least one of the developers”. It is a tangential device. This device is not performing the method claimed.  Following, applicant  does not explicitly claim in the body of the independent claims what device, server or processor is performing the claimed functionality. The claims do not have structure.
Further, in Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements in the instant case  - “fixed incentive pool” and “receiving information -. See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
The Examiner found that the additional or supplemental elements in this case,  pointed out in the facially sufficient analysis above,  do not integrate the abstract idea into a “practical application” because the instant claims do not include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05 (e).

Furthermore, the Office Action has failed to address or evaluate the combination of the
elements of the independent claims ( or the dependent claims). For clarity in this regard,
Applicant refers to claims 2 and 3 of Example 35 ("Verifying a Bank Customer's Identity to
Permit an ATM Transaction") of the Subject Matter Eligibility Examples issued by the USPTO.
In Example 35, the analysis of claims 2 and 3 describes that the claimed "processor and the
mobile communication device are recited at a high level of generality and perform programmed
functions that represent conventional and generic operations for these devices." See Example 35,
p. 9.
In response the Examiner asserts that  the few additional  elements to the judicial exception in the broad claims have been considered, but the combination of elements does not contribute to overcome the rejection. Therefore, there is no an inventive concept in the instant claims. See MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT. This session elaborates in what is an inventive concept eligible under 101.  
The Examiner advices to  amend the claims integrating  structure  to the independent claims. Broad recitation in the claims  with generic computer components claiming to 
Similarly, had the Office Action addressed the combination of elements of, e.g.,
independent claim 19, it would have been clear that the combination of elements, e.g., the
sequence of: "determining a portion of a fixed incentive pool based on a number of weeks over a
year," "determining a number of unique users corresponding to a first subset of a set of
applications and a second subset of the set of applications," "determining a value of each unique
user based on the portion of the fixed incentive pool divided by the number of unique users,"
"providing, to an account of a developer of at least one of the set of applications, an allocation
amount corresponding to the value of each unique user and the number of unique users
corresponding to the at least one of the set of applications," and "providing, to an electronic
device of the developer and via an application programming interface (API), an indication of the
allocation amount," differ from the routine and conventional sequence of events normally
conducted when providing allocations. Thus, the additional elements of independent claim 19
(and similarly, independent claims 1 and 10) are significantly more because in combination they
are a practical implementation performed in a non-conventional and non-generic way. See
Example 35, p. 10.
In response the Examiner asserts that  claim 19 was re-evaluated again in view of the last amendment, the additional elements in the claim do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
A prima facie of unpatentability has been established. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal arguments to overcome the prima facie case. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub No. 20150186913 (MANN). “TRACKER-MEDIATED MOBILE IN-APP CONTENTREDEMPTION SYSTEM FOR APP ADVERTISERS OVER THE INTERNET”. This  publication discloses tracking engagement to games,  “ [0008] FreeGameCredits.com (FGC) is a website which has "teamed up with . . . apps to give you a bunch of Free Game Credits". The website states that "users are rewarded with your currency, they are longer immersed with your content and your community which results in a higher engagement". The website states that it partners with KOCHAVA, a mobile tracking service, to provide app-FGC integration. The developer gets "control over the releasing of credits to users", paragraph 8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/18/2021